                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                  No. 5:15-CR-51-BR
                                 No. 5:18-CV-499-BR

  MARCUS SHUAIB SMITH,                                   )
                                                         )
                                                         )
          v.                                             )                   ORDER
                                                         )
  UNITED STATES OF AMERICA                               )


       This matter is before the court on petitioner’s application for issuance of a certificate of

appealability.   (DE # 269.)   In its 24 February 2021 order dismissing petitioner’s 28 U.S.C. §

2255 motion, the court found that petitioner had failed to make a substantial showing of the

denial of a constitutional right under 28 U.S.C. § 2253(c)(2) and declined to issue a certificate of

appealability.   (DE # 266, at 20-21.)     Accordingly, the court treats the instant application as a

motion for reconsideration as to the issuance of a certificate of appealability.   Having fully

considered the motion, it is DENIED.

       This 19 April 2021.




                                         __________________________________
                                                     W. Earl Britt
                                                     Senior U.S. District Judge




          Case 5:15-cr-00051-BR Document 272 Filed 04/19/21 Page 1 of 1
